                                            Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       HOWARD CLARK,                                   Case No. 20-cv-03221-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE: DEFENDANT'S MOTION
                                                 v.                                        TO DISMISS
                                   9

                                  10       WESTBRAE NATURAL, INC.,                         Re: Dkt. Nos. 23 & 24
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Howard Clark alleges that the use of the word “vanilla” on the label of Westbrae Natural,

                                  14   Inc.’s organic unsweetened vanilla soymilk (“the Product”) misrepresents to consumers that the

                                  15   Product’s vanilla flavor is derived exclusively from the vanilla bean plant. Plaintiff makes various

                                  16   California consumer protection law claims on his own behalf and on behalf of a proposed class of
                                       California consumers. He seeks damages, restitution, and an injunction to stop Defendant’s
                                  17
                                       allegedly false and misleading marketing practice regarding the Product. Defendant’s motion to
                                  18
                                       dismiss the first amended complaint and motion for judicial notice is now pending before the
                                  19
                                       Court.1 (Dkt. Nos. 23 & 24.) Having carefully considered the pleadings and the parties’ briefs,
                                  20
                                       and having heard oral argument on November 19, 2020, the Court GRANTS Defendant’s motion
                                  21
                                       to dismiss the complaint with leave to amend.
                                  22
                                                                               BACKGROUND
                                  23
                                       A.     First Amended Complaint Allegations
                                  24
                                              Defendant sells the Product as pictured below:
                                  25

                                  26
                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6, 14.)
                                           Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 2 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   (Dkt. No. 20 at 2, First Amended Complaint, (“FAC”) ¶ 1.2) Plaintiff interpreted this label as
                                  14   conveying that the Product’s vanilla flavor is derived exclusively from the vanilla bean. (Id. ¶¶ 9,
                                  15   26.) Indeed, an August 2020 survey of over 400 consumers showed that over 69.5% of the
                                  16   consumers believed the “vanilla” representation on the Product meant the Product’s vanilla flavor
                                  17   comes exclusively from the vanilla bean. (Id. ¶ 2.)

                                  18          “[S]cientific testing in January of 2020 of the Products revealed that the vanilla flavoring

                                  19   of the Product does not come exclusively from the vanilla bean.” (Id. ¶ 3.) A gas

                                  20   chromatography-mass spectrometry (“GC-MS”) analysis revealed the Product contained a high

                                  21   concentration of vanillin relative to the three other compounds most commonly associated with
                                       vanilla, indicating that the vanillin comes from a non-vanilla source. (Id. ¶¶ 19-23.)
                                  22
                                              Plaintiff alleges that he would not have purchased or paid a premium price for the Product
                                  23
                                       if he had realized that its vanilla flavor does not come exclusively from the vanilla bean. (Id. ¶
                                  24
                                       27.) Plaintiff would purchase the Product again in the future if the Product was “reformulated
                                  25

                                  26
                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                            Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 3 of 9




                                   1   such that the vanilla flavor came exclusively from the vanilla bean or the Products were not

                                   2   deceptively labeled.” (Id. ¶ 9.)

                                   3   B.     Procedural Background

                                   4          Plaintiff filed his Complaint on behalf of himself and the proposed class in this Court on
                                       May 12, 2020, alleging that the Product is made with no or negligible amounts of natural vanilla
                                   5
                                       and should be labeled “artificially flavored.” (Dkt. No. 1.) On May 24, 2020, Plaintiff sent
                                   6
                                       Defendant a CLRA Notice via certified mail that provided Defendant notice of the misconduct and
                                   7
                                       requested that the Defendant cure the misconduct within 30 days. (FAC ¶ 75.) Defendant filed a
                                   8
                                       motion to dismiss the original complaint on August 10, 2020. (Dkt. No. 17.) In response, Plaintiff
                                   9
                                       filed his FAC, omitting many of the background facts from the original complaint and
                                  10
                                       withdrawing allegations that the Product contained no flavor derived from the vanilla bean and
                                  11
                                       thus must be labelled as artificially flavored. (Dkt. No. 20.) The FAC makes claims under
                                  12
                                       California consumer protection statutes (1) California’s Unfair Competition Law (“UCL”), Cal.
Northern District of California
 United States District Court




                                  13   Bus. & Prof. Code § 17200 et. seq., (2) California’s false advertising law, Cal. Bus. & Prof. Code
                                  14   §§ 17500, et. seq., and (3) the California Consumers Legal Remedies Act (“CLRA”), Cal. Civ.
                                  15   Code § 1750 et. seq. Defendant’s motion to dismiss followed. (Dkt. No. 23.) Defendant also
                                  16   filed two statements of recent decision on November 2, 2020. (Dkt. Nos. 29, 30.)
                                  17                                          JUDICIAL NOTICE

                                  18          Defendant requests that the Court take judicial notice of (1) the Product’s full label, and (2)

                                  19   the Product’s webpage. (Dkt. No. 24.) Federal Rule of Evidence 201 authorizes a court to take

                                  20   judicial notice of facts “not subject to reasonable dispute because [they] ... can be accurately and

                                  21   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
                                       201(b). A court may take judicial notice of documents “whose contents are alleged in a complaint
                                  22
                                       and whose authenticity no party questions, but which are not physically attached to the plaintiff’s
                                  23
                                       pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005). Courts “regularly decline to
                                  24
                                       consider declarations and exhibits submitted in support of or in opposition to a motion to dismiss,
                                  25
                                       however, if they constitute evidence not referenced” in the complaint. Gerritsen v. Warner Bros.
                                  26
                                       Entm’t, Inc., 112 F. Supp. 3d 1011, 1021 (C.D. Cal. 2015) (internal citation omitted). Plaintiff
                                  27
                                       does not oppose judicial notice.
                                  28
                                                                                         3
                                           Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 4 of 9




                                   1          The Court GRANTS the motion for judicial notice as to the product’s label. “Other courts

                                   2   in this district have taken judicial notice of images that more completely display the packaging in

                                   3   question, on the ground that the packaging of the defendant’s product is publicly available and not

                                   4   subject to reasonable dispute.” Prescott v. Nestle USA, Inc., No. 19-CV-07471-BLF, 2020 WL
                                       3035798, at *2 (N.D. Cal. June 4, 2020) (internal quotation marks and citation omitted) (taking
                                   5
                                       judicial notice of a picture of the packaging of a product). The contents of the label are alleged in
                                   6
                                       the FAC, form the basis for Plaintiff’s claims, and are not disputed by the Parties. (See FAC ¶ 1.)
                                   7
                                       Therefore, judicial notice of the label is proper.
                                   8
                                              However, judicial notice of the webpage is improper. “Federal courts . . . have expressed
                                   9
                                       skepticism as to whether it is appropriate to take judicial notice of information or documents
                                  10
                                       appearing on websites that are created and maintained by a party to the litigation.” Gerritsen, 112
                                  11
                                       F. Supp. 3d at 1030 (collecting cases). The contents of the webpage are not alleged in the FAC
                                  12
                                       and do not form the basis of Plaintiff’s claims, other than a general reference to marketing in
Northern District of California
 United States District Court




                                  13   Plaintiff’s false advertising claim. (FAC ¶¶ 60, 61.) Moreover, the website is maintained to
                                  14   further the business interests of Defendant and is not a source of public information. See
                                  15   Gerritsen, 112 F. Supp. 3d at 1030 (holding that judicial notice of defendant’s website was
                                  16   improper where defendant was not a government body and the purpose of the website was not to
                                  17   provide public information). Therefore, the Court DENIES Defendant’s request for judicial notice

                                  18   as to the webpage.3

                                  19                                               DISCUSSION

                                  20       A. Deception Claims

                                  21          Defendant’s primary argument is that Plaintiff’s UCL, CLRA, and false advertising claims

                                  22   must be dismissed because the FAC fails to allege that a reasonable consumer would be deceived

                                  23

                                  24   3
                                        The cases that Defendant relies upon are inapposite because in each the contents of the website
                                  25   were alleged in the complaint. See Rearden LLC v. Rearden Commerce, Inc., F. Supp. 2d 1006,
                                       1013 n.3 (N.D. Cal. 2006) (taking judicial notice of the parties’ websites where the domain names
                                  26   were the subject of a trademark infringement suit); Caldwell v. Caldwell, 420 F. Supp. 2d 1102,
                                       1105 n.3 (N.D. Cal. 2006) (taking judicial notice of a website when the contents of the website
                                  27   were alleged to infringe on plaintiff’s First Amendment Rights), aff’d, 545 F.3d 1126 (9th Cir.
                                       2008); Cairns v. Franklin Mint Co., 107 F. Supp. 2d 1212, 1216 (C.D. Cal. 2000) (taking judicial
                                  28   notice of a website where the contents were alleged to constitute false endorsement by a celebrity),
                                       aff’d, 292 F.3d 1139 (9th Cir. 2000).
                                                                                         4
                                           Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 5 of 9




                                   1   by the “vanilla” label into believing that the Product’s vanilla flavor is derived exclusively from

                                   2   the vanilla bean.

                                   3          Plaintiff concedes (with one exception noted below) that to prevail on his UCL, CLRA,

                                   4   and false advertising claims he must satisfy the reasonable consumer standard. See Williams v.

                                   5   Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008). Under this standard, Plaintiff must “show

                                   6   that members of the public are likely to be deceived.” Id. (internal quotation marks and citation
                                       omitted). This showing requires more than a mere possibility that Defendant’s label “might
                                   7
                                       conceivably be misunderstood by some few consumers viewing it in an unreasonable
                                   8
                                       manner.” Lavie v. Procter & Gamble Co., 105 Cal. App. 4th 496, 507 (2003); see id. at
                                   9
                                       504 (rejecting a “least sophisticated consumer” standard). Rather, the reasonable consumer
                                  10
                                       standard requires a probability “that a significant portion of the general consuming public or of
                                  11
                                       targeted consumers, acting reasonably in the circumstances, could be misled.” Id. “[W]hether a
                                  12
Northern District of California




                                       business practice is deceptive will usually be a question of fact not appropriate for decision [on a
 United States District Court




                                  13
                                       motion to dismiss].” Williams, 552 F.3d at 938 (internal citation omitted).
                                  14
                                              Plaintiff has not alleged facts that plausibly support an inference that a reasonable
                                  15   consumer would interpret “vanilla” on the Product’s label to mean that the Product’s flavor is
                                  16   derived exclusively from the vanilla bean. The word “vanilla” itself does not suggest to the
                                  17   reasonable consumer that the flavor comes exclusively from the vanilla bean. See Pichardo v.
                                  18   Only What You Need, Inc., Case No. 20-cv-0493 (VEC), 2020 WL 6323775, at* 3 (S.D.N.Y. Oct.
                                  19   27, 2020) (finding that a reasonable consumer would not believe the label “smooth vanilla” itself

                                  20   means that the vanilla flavor is exclusively or even mostly comes from vanilla extract (the vanilla

                                  21   bean); see also Becerra v. Dr. Pepper/Seven Up, Inc., 945 F.3d 1225, 1229 (9th Cir. 2019)

                                  22   (affirming a Rule 12(b)(6) dismissal on the grounds that no reasonable consumer would believe a

                                  23   soda labelled “diet” meant the soda would help the customer lose weight). Vizcarra v. Unilever
                                       United States, Inc., No. 4:20-CV-02777-YGR, 2020 WL 4016810 (N.D. Cal. July 16, 2020), does
                                  24
                                       not suggest otherwise as the court did not address whether a reasonable consumer would be
                                  25
                                       deceived by the label “natural vanilla.”
                                  26
                                              Further, the label does not contain any other words or pictures that suggest the vanilla
                                  27
                                       flavor is derived exclusively from the vanilla bean. See Steele v. Wegmans Food Markets, Inc.,
                                  28
                                                                                         5
                                          Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 6 of 9




                                   1   No. 19 CIV.9227 (LLS), 2020 WL 3975461, at *2 (S.D.N.Y. July 14, 2020) (holding a label that

                                   2   represented that vanilla ice cream is made with “natural vanilla flavor” did not imply to a

                                   3   reasonable consumer that it was flavored predominantly with the vanilla bean); compare with

                                   4   Sharpe v. A&W Concentrate Co., No. 19-CV-768 (BMC), 2020 WL 4931045, at *5 (E.D.N.Y.
                                       Aug. 24, 2020) (holding that the plaintiffs plausibly alleged that label reading “made with aged
                                   5
                                       vanilla” implies that the product’s vanilla flavor is derived predominantly from the vanilla plant).
                                   6
                                              Plaintiff’s barebones allegation regarding the results of a 2020 survey which allegedly
                                   7
                                       showed that 69.5% of 400 consumers believed that “the ‘Vanilla’ representation on the Product
                                   8
                                       meant that the Product’s flavor comes exclusively from the vanilla bean” (see FAC ¶ 2), does not
                                   9
                                       push Plaintiff’s reasonable consumer allegation over the plausibility line. See Tucker v. Post
                                  10
                                       Consumer Brands, LLC, No. 19-CV-03993-YGR, 2020 WL 1929368, at *5 (N.D. Cal. Apr. 21,
                                  11
                                       2020) (noting that a consumer survey on its own cannot satisfy the reasonable consumer test); Yu
                                  12
Northern District of California




                                       v. Dr. Pepper Snapple Group, Inc., No. 18-CV-06664-BLF, 2020 WL 5910071, at *4-5 (N.D. Cal.
 United States District Court




                                  13   October 6, 2020) (same).
                                  14          In Becerra, for example, the plaintiff similarly alleged that a survey of 800 soft drink
                                  15   consumers confirmed that most consumers expect a diet soda to help them lose or maintain their
                                  16   weight. 945 F.3d at 1230. The Ninth Circuit nonetheless affirmed the dismissal of the consumer
                                  17   claims on the grounds that the reasonable consumer test was not satisfied as a matter of law.

                                  18
                                                      As the district court noted, it is difficult to tell what questions the
                                  19                  survey asked to reach its conclusions, but it appears to have asked
                                                      four questions to gauge consumer expectations of diet soft drinks
                                  20                  related to one’s weight. Of the California consumers, only 12.5
                                                      percent expected diet soft drinks to help them lose weight (compared
                                  21                  to 15 percent nationwide), while 63.3 percent expected diet soft drinks
                                                      to help maintain/not affect their weight (compared to 62 percent
                                  22                  nationwide).
                                  23                  The survey cannot, on its own, salvage Becerra’s claim. Although we
                                                      must accept the allegations surrounding the survey as true at this stage
                                  24                  of the litigation, a reasonable consumer would still understand “diet”
                                                      in this context to be a relative claim about the calorie or sugar content
                                  25                  of the product. The survey does not address this understanding or the
                                                      equally reasonable understanding that consuming low-calorie
                                  26                  products will impact one’s weight only to the extent that weight loss
                                                      relies on consuming fewer calories overall. At bottom, the survey
                                  27                  does not shift the prevailing reasonable understanding of what
                                                      reasonable consumers understand the word “diet” to mean or make
                                  28
                                                                                         6
                                          Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 7 of 9



                                                      plausible the allegation that reasonable consumers are misled by the
                                   1                  term “diet.”
                                   2
                                       Id. at 1230–31. Here, unlike Becerra, Plaintiff does not even allege what the survey asked so it is
                                   3
                                       impossible to infer that notwithstanding the commonsense interpretation of “vanilla” as not
                                   4
                                       implying flavored exclusively with vanilla bean, Plaintiff has plausibly alleged that it does. At
                                   5
                                       bottom, the vague survey allegation does not make plausible that reasonable consumers
                                   6
                                       understand that “vanilla” soymilk is flavored exclusively with vanilla bean.
                                   7
                                              Finally, Plaintiff alleges that “FDA regulations regarding vanilla flavoring effectively
                                   8
                                       establish custom and practice in the industry so that consumers’ experience with that custom and
                                   9
                                       practice primes them to infer from the Products’ labeling that the Products gets its vanilla flavor
                                  10
                                       from the vanilla bean.” (FAC ¶ 14.) This allegation, however, is only a conclusion; it does not
                                  11
                                       include any facts that plausibly support the inference Plaintiff wants the Court to draw. Indeed,
                                  12
Northern District of California




                                       the only regulation cited in the factual allegations of the Amended Complaint is 21 U.S.C.
 United States District Court




                                  13   101.22(h)(7)(i)(1)(i)-(iii). (FAC ¶13.) Yet, the Amended Complaint does not explain how that
                                  14   regulation supports the conclusion as to consumers’ experience.
                                  15          As Plaintiff has not plausibly alleged that a reasonable consumer would expect that vanilla
                                  16   soymilk would derive its vanilla flavor exclusively from vanilla bean all of his deception claims
                                  17   must be dismissed.

                                  18      B. Section 17200 Unlawful Claim

                                  19          At oral argument Plaintiff urged that his section 17200 unlawful claim should survive

                                  20   because he has plausibly alleged that Defendant’s labelling violates 21 C.F.R. § 101.22(i)(1).
                                       While the Amended Complaint’s section 17200 unlawful prong claim for relief generally lists a
                                  21
                                       number of statutes and regulations which Plaintiff alleges Defendant violated (FAC ¶ 41), the
                                  22
                                       complaint does not tether any of its allegations to section 101.22(i)(1); indeed, as explained above,
                                  23
                                       the only regulation cited in the facts section of the Amended Complaint is 21 U.S.C.
                                  24
                                       101.22(h)(7)(i)(1)(i)-(iii). Further, Plaintiff’s opposition does not cite any sections from the Code
                                  25
                                       of Federal Regulations. Plaintiff has thus also not alleged a plausible violation of the unlawful
                                  26
                                       prong of section 17200 to the extent he makes such a claim separate from his deception claims.
                                  27

                                  28
                                                                                         7
                                           Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 8 of 9




                                   1          C.      CLRA Notice

                                   2          Defendant contends that Plaintiff’s claims for money damages under the CLRA should be

                                   3   also be dismissed because Plaintiff failed to comply with the CLRA notice requirement. While

                                   4   the Court is dismissing the CLRA claim for failure to plausibly state a claim, it will address the
                                       notice issue so that it need not be raised again.
                                   5
                                              California Civil Code section 1782(a) provides that at least thirty days prior to
                                   6
                                       commencing an action for damages under the CLRA a consumer is required to (1) notify the
                                   7
                                       person alleged to have committed the violations of the CLRA as described in California Civil
                                   8
                                       Code section 1770; and (2) demand that the person “correct, repair, replace, or otherwise rectify
                                   9
                                       the goods or services” in question. Cal. Civ. Code § 1782(a). The notice must be in writing and
                                  10
                                       must be sent by certified or registered mail. Id. This notice requirement does not apply where the
                                  11
                                       action is for injunctive relief. Cal. Civ. Code § 1782(d). Not less than 30 days after the
                                  12
Northern District of California




                                       commencement of an action for injunctive relief, and after sending of the notice, the consumer
 United States District Court




                                  13   may amend her complaint without leave of the Court to include a request for damages. Id. A
                                  14   demand letter under section 1782(a) can be made on behalf of an individual consumer or on behalf
                                  15   of a class of consumers. See Kagan v. Gibraltar Sav. & Loan Assn., 35 Cal. 3d 582, 590
                                  16   (1984), disapproved of on other grounds by Meyer v. Sprint Spectrum L.P., 45 Cal. 4th 634
                                  17   (2009) (holding that a demand letter under section 1782(a) can set forth “an individual or class

                                  18   grievance” with respect to alleged violations of section 1770).

                                  19          Here, Plaintiff has complied with the CLRA notice requirements. Plaintiff’s Complaint

                                  20   was filed on May 12, 2020 and requested only injunctive relief under the CLRA, which does not

                                  21   require notice under section 1782(d). See Gonzales v. CarMax Auto Superstores, LLC, 845 F.3d
                                       916, 918 (9th Cir. 2017) (finding that the notice requirement was met when plaintiff did not send
                                  22
                                       notice before filing but only sought injunctive relief). On May 24, 2020—within 30 days of the
                                  23
                                       commencement of the action—Plaintiff sent Defendant a CLRA notice. (FAC ¶ 75.) Plaintiff’s
                                  24
                                       Amended Complaint pleading damages under the CLRA was filed on August 31, 2020, more than
                                  25
                                       30 days after Defendant received the notice. (Dkt. No. 20.) Therefore, Plaintiff complied with the
                                  26
                                       requirements of section 1782(d).
                                  27
                                              Defendant nonetheless argues that Plaintiff sought damages in substance, if not in form, by
                                  28
                                                                                           8
                                          Case 3:20-cv-03221-JSC Document 33 Filed 12/01/20 Page 9 of 9




                                   1   seeking disgorgement and restitution under the other California consumer protection statutes in his

                                   2   initial Complaint. (See Dkt. No. 1 ¶¶ 149, 157, 173, 175.) Notice is required at least thirty days

                                   3   “before filing a CLRA claim for damages.” In re Apple In-App Purchase Litig., 855 F. Supp. 2d

                                   4   1030, 1038 (N.D. Cal. 2012) (internal citation omitted). As discussed above, Plaintiff filed a
                                       claim for damages under the CLRA more than thirty days after notifying Defendant. In Morgan v.
                                   5
                                       AT&T Wireless Servs., Inc., 177 Cal. App. 4th 1235 (2009), plaintiffs similarly commenced a suit
                                   6
                                       requesting damages under the UCL and California’s false advertising law, but only injunctive
                                   7
                                       relief under the CLRA. Id. at 1241. The court found that plaintiffs were not required to provide a
                                   8
                                       CLRA notice before filing the original complaint “because they did not seek damages under the
                                   9
                                       CLRA. . . .” Id. at 1260. Accordingly, CLRA notice was not required before filing the initial
                                  10
                                       Complaint simply because Plaintiff requested damages under statutes other than the CLRA.
                                  11
                                                                                CONCLUSION
                                  12
Northern District of California




                                              Because Plaintiff has failed to plausibly allege that a reasonable consumer would expect
 United States District Court




                                  13   that Defendant’s vanilla soymilk derived its vanilla flavor exclusively from the vanilla bean and
                                  14   has failed to otherwise plausibly allege an unlawful prong section 17200 claim, the Court
                                  15   GRANTS Defendant’s motion to dismiss the complaint with leave to amend. Plaintiff shall file
                                  16   his amended complaint within 20 days of the date of this Order.
                                  17          This Order disposes of Dkt. Nos. 23 & 24.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 1, 2020

                                  20

                                  21
                                                                                                    JACQUELINE SCOTT CORLEY
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
